Fill in this information to identify the case

Debtor 1 George F Harris

Debtor 2 Brenda L Harris
(Spouse, if filing)

United States Bankruptcy Court for the: MIDDLE District of PA
                                                                            (State)
Case number 16-05053


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
Name of creditor              Nationstar Mortgage LLC d/b/a Mr. Cooper                Court claim no. (if known)            4
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        9/1/2020
you use to identify the debtor's                                                      this notice
account:                               0752
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $686.66
Part 1:           Escrow Account Payment Adjustment

 1.    Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $367.01       New escrow payment:     $373.84

Part 2:           Mortgage Payment Adjustment

 2.    Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                               %         New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




19-011404_CRF
       Case 1:16-bk-05053-HWV                        Doc Filed 07/17/20 Entered 07/17/20 14:18:04                                Desc
                                                     Main Document   Page 1 of 9
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-011404_CRF
       Case 1:16-bk-05053-HWV                 Doc Filed 07/17/20 Entered 07/17/20 14:18:04                         Desc
                                              Main Document   Page 2 of 9
Debtor 1          George F Harris                                             Case number (if known) 16-05053
            First Name                      Middle Name          Last Name



Part 4:              Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X        /s/ Karina Velter                                                       Date
                                                                                            July 17, 2020
      Signature

  Print:                   Karina Velter                                           Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State         ZIP Code

  Contact phone            614-220-5611                                            Email     amps@manleydeas.com




19-011404_CRF
       Case 1:16-bk-05053-HWV                                Doc Filed 07/17/20 Entered 07/17/20 14:18:04               Desc
                                                             Main Document   Page 3 of 9
                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 1:16-bk-05053-HWV
George F Harris                          Chapter 13
Brenda L Harris                        : Judge Henry W. Van Eck
                                       : *******************
                             Debtor(s)
                                       :
Nationstar Mortgage LLC d/b/a Mr.      :
Cooper                                 : ___________________________
                              Movant, :
       vs                              :
                                       : Ronald Reagan Federal Building
George F Harris                        : 228 Walnut Street Rm 320
Brenda L Harris                        : Harrisburg, PA, 17101
                                       :
Charles J. DeHart III
                              Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Charles J. DeHart III, Chapter 13 Trustee, 8125 Adams Drive, Suite A, Hummelstown, PA
   17036, dehartstaff@pamd13trustee.com

   Dawn M. Cutaia, Attorney for George F Harris and Brenda L Harris, 115 East Philadelphia
   Street, York, PA 17401, dmcutaia@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on July ___,
                                                                                      17 2020:




19-011404_CRF


Case 1:16-bk-05053-HWV          Doc Filed 07/17/20 Entered 07/17/20 14:18:04              Desc
                                Main Document   Page 4 of 9
  George F Harris and Brenda L Harris, 15 Pheasant Run, York Haven, PA 17370


DATE: ______________________
       July 17, 2020
                                               /s/ Karina Velter
                                               Karina Velter, Esquire (94781)
                                               Adam B. Hall (323867)
                                               Sarah E. Barngrover (323972)
                                               Manley Deas Kochalski LLC
                                               P.O. Box 165028
                                               Columbus, OH 43216-5028
                                               Telephone: 614-220-5611
                                               Fax: 614-627-8181
                                               Attorneys for Creditor
                                               The case attorney for this file is Karina
                                               Velter.
                                               Contact email is kvelter@manleydeas.com




19-011404_CRF


Case 1:16-bk-05053-HWV      Doc Filed 07/17/20 Entered 07/17/20 14:18:04            Desc
                            Main Document   Page 5 of 9
                                                                                  05/06/2020                 OUR INFO
                                                                                                             ONLINE
                                    8950 Cypress Waters Blvd.              Redacted                          www.mrcooper.com
                                    Coppell, TX 75019
                                                                           Redacted
                                                                                                             YOUR INFO
                                                                                                             CASE NUMBER
                                                                                                             1605053

                                                                                                             LOAN NUMBER
GEORGE HARRIS                                                                                               Redacted
15 PHEASANT RUN
                                                                                                             PROPERTY ADDRESS
YORK HAVEN,PA 17370
                                                                                                             15 PHEASANT RUN
                                                                                                             YORK HAVEN,PA 17370




Dear GEORGE HARRIS,

Why am I receiving this letter?
An escrow analysis was performed on the above referenced account.

What do I need to know?
Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
statement is for informational purposes only and should not be construed as an attempt to collect a debt.

What do I need to do?
If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
attorney’s name, address and telephone number to us.

If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
(CT). Visit us on the web at www.mrcooper.com for more information.

Sincerely,

Mr. Cooper
Bankruptcy Department

Enclosure: Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.

          Case 1:16-bk-05053-HWV                     Doc Filed 07/17/20 Entered 07/17/20 14:18:04                                      Desc DOL
                                                     Main Document   Page 6 of 9
Case 1:16-bk-05053-HWV   Doc Filed 07/17/20 Entered 07/17/20 14:18:04   Desc
                         Main Document   Page 7 of 9
                                                                                                    Escrow Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
GEORGE HARRIS
15 PHEASANT RUN                                                                                     Your Loan Number: Redacted
YORK HAVEN,PA 17370                                                                                 Statement Date: 05/06/2020




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                             event of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $0.00. Due to this shortage and changes in
    mean for me?             your taxes and insurance premiums, your monthly escrow payment will increase by $6.83. Eﬀective 09/01/2020, your
                             new total monthly payment** will be $686.66.

         What do I           You may either 1) make the new monthly payment listed of $686.66 or 2) pay the shortage in part or in full by sending
                             the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
        need to do?          monthly payment will be $686.66, which includes adjustments made for changes in taxes and insurance premiums. No action is
                             required at this time as the shortage amount = $0.00.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                           $312.82                                   $0.00                       $312.82
  ESCROW                                                                           $367.01                                    $6.83                      $373.84
  Total Payment                                                                   $679.83                                    $6.83                      $686.66
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                            $747.68                                                                                        $747.68


                                                                         $0.00 / 12 = $0.00
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  SCHOOL TAX                                                                          $2,811.38                                $47.36                    $2,858.74
  TOWN TAX                                                                             $924.73                                 $34.68                      $959.41
  HAZARD SFR                                                                           $667.95                                  $0.00                      $667.95
  Annual Total                                                                      $4,404.06                                 $82.04                    $4,486.10
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank




           Case 1:16-bk-05053-HWV                          Doc Filed 07/17/20 Entered 07/17/20 14:18:04                                               Desc
                                                                                                                                                                           SHRT
                                                           Main Document   Page 8 of 9
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                                INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed             ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                   ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                   ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected                ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                           ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                                ● Premium refund received
                                                          ● New tax escrow requirement paid                    ● New insurance escrow requirement paid
                                                                                                               ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 05/19 through 08/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $747.68 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $747.68 will be
reached in September 2020. When subtracted from your minimum required balance of $747.68, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                        Description                 Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                   Balance           Balance
                                                                                                           Start                    $2,183.01           $695.21
 05/19          $0.00          $371.95*                    $0.00                $0.00                                                 $2,183.01         $1,067.16
 06/19          $0.00          $371.95*                    $0.00                $0.00                                                 $2,183.01          $1,439.11
 07/19          $0.00          $371.95*                    $0.00                $0.00                                                 $2,183.01         $1,811.06
 08/19          $0.00           $371.95                    $0.00            $2,858.74*      *            SCHOOL TAX                   $2,183.01         ($675.73)
 09/19         $995.36          $367.01                $2,811.38                $0.00                BK ADJ/SCHOOL TAX                  $366.99         ($308.72)
 10/19         $367.01          $367.01                    $0.00                $0.00                                                   $734.00            $58.29
 11/19         $367.01          $367.01                    $0.00                $0.00                                                  $1,101.01          $425.30
 12/19         $367.01          $367.01                    $0.00                $0.00                                                 $1,468.02           $792.31
 01/20         $367.01         $734.02*                    $0.00                $0.00                                                 $1,835.03         $1,526.33
 02/20         $367.01          $367.01                    $0.00                $0.00                                                 $2,202.04         $1,893.34
 03/20         $367.01          $367.01                    $0.00             $667.95*       *           HAZARD SFR                    $2,569.05         $1,592.40
 03/20          $0.00            $0.00                     $0.00             $959.41*       *            TOWN TAX                     $2,569.05           $632.99
 04/20         $367.01          $367.01                  $667.95                $0.00                   HAZARD SFR                    $2,268.11         $1,000.00
 04/20          $0.00            $0.00                   $924.73                $0.00                    TOWN TAX                     $1,343.38         $1,000.00
 05/20         $367.01           $0.00                     $0.00                $0.00                                                  $1,710.39        $1,000.00
 06/20         $367.01         $367.01E                    $0.00                $0.00                                                 $2,077.40          $1,367.01
 07/20         $367.01         $367.01E                    $0.00                $0.00                                                 $2,444.41         $1,734.02
 08/20         $367.01         $367.01E                    $0.00                $0.00                                                 $2,811.42         $2,101.03
 Total        $5,032.47       $5,891.92               $4,404.06             $4,486.10                      Total                     $2,811.42         $2,101.03
            Projected                           Projected                                                                            Current       Required
            Payment                           Disbursement                                             Description                   Balance        Balance
 Month                                                                                                                                             Projected
                                                                                                           Start                    $2,101.03          $2,101.03
 09/20          $373.84                                $2,858.74                                        SCHOOL TAX                    ($383.87)         ($383.87)
 09/20         $1,131.55                                   $0.00                                          BK ADJ                        $747.68          $747.68<
 10/20          $373.84                                    $0.00                                                                       $1,121.52         $1,121.52
 11/20          $373.84                                    $0.00                                                                      $1,495.36         $1,495.36
 12/20          $373.84                                    $0.00                                                                      $1,869.20         $1,869.20
 01/21          $373.84                                    $0.00                                                                      $2,243.04         $2,243.04
 02/21          $373.84                                    $0.00                                                                      $2,616.88         $2,616.88
 03/21          $373.84                                    $0.00                                                                      $2,990.72         $2,990.72
 04/21          $373.84                                 $667.95                                         HAZARD SFR                    $2,696.61         $2,696.61
 04/21             $0.00                                 $959.41                                         TOWN TAX                      $1,737.20         $1,737.20
 05/21          $373.84                                    $0.00                                                                       $2,111.04         $2,111.04
 06/21          $373.84                                    $0.00                                                                      $2,484.88         $2,484.88
 07/21          $373.84                                    $0.00                                                                      $2,858.72         $2,858.72
 08/21          $373.84                                    $0.00                                                                      $3,232.56         $3,232.56
 Total        $5,617.63                               $4,486.10                                            Total                     $3,232.56         $3,232.56

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at 1-877-343-5602. Our hours of
operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.




           Case 1:16-bk-05053-HWV                        Doc Filed 07/17/20 Entered 07/17/20 14:18:04                                         Desc
                                                         Main Document   Page 9 of 9
